Citation Nr: 1633004	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-32 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased initial rating for hepatitis C, currently rated at 10 percent. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A February 2009 rating decision granted service connection for hepatitis C and assigned a 10 percent disability evaluation, effective April 7, 2005.  The Veteran filed a notice of disagreement (NOD) in September 2009, the RO issued a statement of the case (SOC) in July 2010, and the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in August 2010.

Also on appeal is a July 2012 rating decision which denied service connection for tinnitus.  The Veteran filed a NOD in November 2012, the RO issued a SOC in November 2013, and the Veteran perfected his appeal with the timely filing of a VA Form 9 in November 2013.  

The RO denied entitlement to service connection for diabetes, peripheral neuropathy of the bilateral upper and lower extremities, varicose veins, dyslipidemia, renal cyst and hypertension, in an August 2014 rating decision.  The Veteran filed an NOD in October 2014.  In November 2015, the RO issued an SOC.  The Veteran filed a substantive appeal (via a VA Form 9) which was received on February 17, 2016, or 85 days later.  Cf. 38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 19.32, 20.302(b) (2015) (requiring that a substantive appeal be filed within 60 days of the mailing of a statement of the case or within the remainder of the one year period after notice of the decision being appealed).  The record does not show that the RO has taken any action to indicate that it has waived the timely filing of the substantive appeal and has not certified these issues to the Board.  The Board will not exercise jurisdiction over these issues at this time.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2010) (by treating a matter as if it is part of a claimant's timely filed substantive appeal, VA waives any objections it might have had as to the timeliness of filing).

The issue of entitlement to an initial rating in excess of 10 percent for hepatitis C was remanded by the Board in March 2014.  

As noted in the March 2014 remand, the Veteran's appeal previously included a claim for service connection for a low back disorder.  In a November 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for low back pain with degenerative disc disease and intervertebral disc syndrome (IVDS), and service connection for bilateral radiculopathy of the lower extremities. The Board finds that the November 2014 award of service connection for the Veteran's back disabilities constitute a full award of the benefits sought on appeal and, thus, terminated the appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The Board additionally observes that following the issuance of November 2014 decision, the Veteran filed a VA Form 21-526 EZ (Fully Developed Claim "FDC") in February 2015 claiming entitlement to multiple issues, including "lumbar radiculopathy arthralgia degenerative joint disease secondary to service connected sciatic spine disorders."  Thereafter, April 2015 correspondence informed the Veteran that his claims could not be processed under the FDC program, but would be addressed "under our standard claim processing procedures."  Accordingly, the issues raised in the February 2015 FDC claim were adjudicated in a July 2015 rating decision, including the claims of entitlement to higher ratings for the Veteran's low back disabilities.  The Board's authority to review an adverse AOJ decision is initiated upon a claimant's submission of a NOD and while special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  Based upon the above, the Board finds that the Veteran did not express an intent to disagree with the November 2014 rating decision, rather the February 2015 FDC reflects the desire to institute a new claim for a higher rating, rather than seek appellate redress, thus the Board does not have jurisdiction over the potential downstream issue of higher ratings for the low back disabilities. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as his Virtual VA paperless claims file.



FINDINGS OF FACT

1.  The Veteran's current tinnitus is the result of in-service acoustic trauma.

2.  The Veteran's hepatitis c manifests with intermittent fatigue and nausea.

CONCLUSIONS OF LAW

1.  Service connection for tinnitus is established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an initial rating higher than 10 percent for hepatitis C are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.114, Diagnostic Code (DC) 7354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Hepatitis C

VA has a duty to provide specific notification and assistance to the Veteran under the Veterans Claims Assistance Act (VCAA).  The claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, and post-service VA and private medical records with the claims folder.  Additionally, the Veteran was afforded VA examinations.

The remand instructions were substantially complied with in July 2014 by way of affording the Veteran a new VA examination for his disability.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has been afforded multiple VA examinations in order to determine the severity of his hepatitis c, in October 2008 and in July 2014.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disability decided herein as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disability has worsened in severity since the most recent VA examination.  Rather, with respect to the claim, they argue that the evidence reveals that the disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

There has been substantial compliance with the directives of the Board Remand, as the Veteran was afforded a VA examination in July 2014.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  That development having been completed, the claim is now ready for appellate review.

II.  Service Connection

The Veteran asserts that he is entitled to service connection for "tinnitus... caused by noise exposure in the military."  See August 2015 VA Form 21-0958.  
Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system, or arthritis become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.

Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as "[o]ther organic diseases of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Tinnitus 

Facts & Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability.  In this regard, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In the Veteran's statements, the Veteran has consistently reported tinnitus symptomatology beginning after his military service and worsening to the present day.  See April 2015 Audiology Consult ("presented today with complaint of increased ringing in his ears...complained of trouble concentrating on two sound sources at one time"); see also July 2012 VA examination ("first noticed tinnitus many years ago.  Exact date of onset is unknown.").  Accordingly, the Board finds that the Veteran has tinnitus. 

Next, under Shedden, the Veteran must have had an in-service injury or event.  In the instant case, the Veteran asserts that his current tinnitus is due to military noise exposure.  See November 2012 NOD; see also July 2012 VA examination.  The Board finds the Veteran's statements both credible with regard to noise exposure and consistent with the documentation available, such as his DD214 which reflects "national defense service medal" and his military occupational specialty (MOS) as a telephone installer and lineman where he would reasonably have been exposed to loud equipment including generators and trucks.  As such, the Veteran had an in-service injury; and, the second element of service connection is met.

Lastly, the record must a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has a current diagnosis of tinnitus, as such is shown by the July 2012 VA examination.  Further, based on the Veteran's service, it has been conceded that he was exposed to acoustic trauma during service.  See DD214; see also November 2012 NOD.  What remains necessary to substantiate his claim is competent evidence of a nexus between the tinnitus and the noise trauma in service.  The Board finds that the Veteran's tinnitus was incurred in active service as the evidence shows that he was exposed to hazardous noise during that time and that the ringing currently in his ears is due to this noise exposure.  In this regard, where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

As stated above, the Veteran's statements reflect consistent and credible complaints of tinnitus symptomatology, with a gradual worsening over time beginning after service, and exacerbated symptoms "especially in the morning when it is quiet."  See July 2012 VA examination.  However, the Board acknowledges that the July 2012 VA examiner opined that the Veteran's tinnitus is not likely related to his period of honorable service.  The VA examiner used the lack of documented complaints of tinnitus in the service treatment records to formulate the conclusion, and did not appear to give any weight to the Veteran's lay statements regarding the delayed onset and gradual worsening of the tinnitus.  The Court has found that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disorder and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Accordingly, the Board finds the July 2012 opinion to be of little probative value and that the lack of a VA opinion is not controlling as VA is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim.  Hayes v. Brown, 5 Vet App 60 (1993).  

The Board places great weight of probative value on the Veteran's statements regarding the onset and continuity of symptomatology as the Veteran is competent to report about what happened to him during service and his statements are found to be credible as they are consistent with the places, types, and circumstances as reflected by his DD Form 214.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Resolving all doubt in favor of the Veteran, based on the foregoing, the Board finds that the Veteran's tinnitus began during active service. 

Accordingly, the evidence is at least in equipoise.  Consequently, the benefit-of-the-doubt rule applies, and service connection for tinnitus is granted.  Gilbert, 1 Vet. App. at 55.

II. Initial Increased Rating for Hepatitis C

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The determination of whether an increased disability rating is warranted is to be based on a review of the entire record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the effective date of service connection.  Fenderson v. West, 12 Vet App 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). 

Hepatitis C is rated unde DC 7354.  See 38 C.F.R. § 4.114. Under these criteria, a rating of 10 percent is warranted when there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  A 20-percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40-percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or for incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60-percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100-percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). 

Facts 

The Veteran seeks an initial increased rating for his hepatitis C disability.  Such disability has been evaluated as 10 percent disabling from November 7, 2005, pursuant to a February 2009 rating decision.  The Veteran asserts that his disability is more severe than as reflected by the currently assigned ratings.  See September 2009 NOD ("I believe that my rating should be rated higher, due to my ongoing conditions of being tired constantly.")  

Service treatment records reflect that the Veteran underwent treatment for "abdominal cramping...vomiting" in February 1976, and was diagnosed with viral hepatitis.  See February 1976 Clinical Record.  

Post-service, the Veteran has reported suffering various "constant symptoms" of a respiratory illness, including "sinus infection, bronchsis[sic], chills, cold, sweating, severe back and side pain, upper abdominal pains, gastrointestinal distress, headaches, fever and chills."  See May 1999 VA Form 21-4138.  

Private medical records dated between 1994 and 2003 reflect treatment for sinus infections, abdominal pain, fever, nausea, and respiratory distress and reflect the history of hepatitis c without attributing any of the symptomatology to the disability.  See i.e. November 1998 Health First note ("complaining of sinus drainage and congestion...sinusitis"); April 1999 Health First note ("complaining with abdominal pain...some nausea and vomited...[ate] a lot of raw peanuts yesterday and he started having pain after that"); April 2000 Health First note ("no nausea...no...fever, chills, or night sweats...history of Hepatitis C.  The hepatitis c antibody is positive in August 1999.")

A January 2007 VAMC treatment note reflects that the Veteran underwent testing which revealed that he was positive for hepatitis C; but the physician noted that the Veteran "seemed most concerned about fact that he needed that info to turn in for compensation."  The treating physician advised the Veteran that this finding "was a very serious issue" and advised the Veteran to avoid all alcohol after he reported "drinking heavy over the holidays."  Follow-up treatment in September 2007 reflects a report of "chronic aches/pains" without any new issues, and that the Veteran admitted to continuing to smoke and drink alcohol.  See September 2007 VAMC Primary Care note ("needs to stop ETOH use and smoking but he admits to use of both despite repeated warnings...of the dx of hepatitis...feels fine...no fever, chills, night sweats").

The Veteran provided testimony before the Board in December 2007 with regard to his prior appeal, entitlement to service connection for his hepatitis C disability.  See December 2007 Board Hearing transcript.  The Veteran testified that the "problems" caused by the disability were "just pain [and] fatigue."  

The Veteran was afforded a VA examination in October 2008.  At the time of the examination, the Veteran reported that he had "intermittent [right upper quadrant] pain and fatigue" since service, and was informed in 1992 that he had hepatitis.  
The examiner noted the absence of incapacitating episodes over the last year and that the Veteran had risk factors including the consuming of half a pint of alcohol on the weekends and post-service body piercings.  The Veteran reported current symptoms of daily fatigue, nausea and pain of the right upper quadrant.  Laboratory testing was positive for hepatitis C and the examiner noted that the disease had significant occupational impairment and impact on activities of daily living, as the Veteran reported missing up to two days of work a week due to weakness or fatigue.  

VA and private medical records dated from 2008 through 2013 identify the Veteran's prior history of hepatitis C, but do not reflect treatment for any active symptomatology related to the disease since a November 2008 VAMC Hepatologist follow-up for liver laboratory results.  The Veteran reported that he was "feeling well" and denied weight loss, abdominal pains, and nausea.  Laboratory testing revealed "persistently negative Hep C RNA" and normal liver enzymes, and the hepatologist opined that the "patient likely cleared infection...no indication for treatment."  

Another VA examination was provided in July 2015.  The examiner noted the Veteran's pertinet medical history, identifying the positive hepatitis C test in 2007 and three follow-up negative screenings leading to the November 2008 conclusion that the Veteran "likely cleared infection."  Liver function tests dated from 2007 to June 2013 were also noted to be normal, and the examiner identified that the Veteran did not take any medication for the disease.  The Veteran denied any incapacitating episodes during the past year, and no symptomatology was noted by the examiner or endorsed by the Veteran.  Laboratory testing was performed and revealed no positive findings, and the examiner opined that the Veteran's hepatitis C did not result in any occupational impairment or impact on his activities of daily living.

Analysis

As reflected in the evidence set forth above, the Veteran's hepatitis C has not been manifested by any of the symptoms that would meet or approximate the criteria for a rating higher than 10 percent.  See 38 C.F.R. § 4.114, DC 7354.  He is competent to report his symptoms, but his testimony and other reported statements do not show that he is experiencing daily fatigue or malaise, anorexia or weight problems.  Rather, the evidence of record, including multiple laboratory tests of the liver, indicates that the Veteran has "likely cleared the infection."  Thus, there is no basis for a schedular rating in excess of 10 percent.

Additionally, in deciding the appeal, the Board has considered whether separate findings for different periods of time, i.e., staged ratings, are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  In his statements and testimony, the Veteran has consistently maintained that his disability manifests in fatigue and intermittent pain and weakness, all symptoms which are contemplated by the 10 percent rating during the entire time period in question.  

In sum, a rating in excess of 10 percent is not warranted under the applicable diagnostic codes.  The Board has considered the Veteran's statements that a higher rating is warranted.  38 C.F.R. § 4.3.  The Veteran is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  His statements are outweighed by the more probative findings of the October 2008 and July 2014 VA examinations.  

The VA examination reports are the most probative evidence as they were based on physical examinations and considered an accurate history.  They provided sufficient and definitive information need to render an informed determination. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate. 

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.   

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The Veteran's disability results in pain and fatigue, as contemplated by Diagnostic Code 7354.  The manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate. 

Thus, the Board finds no basis for referring the case for an extraschedular consideration. 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no evidence or argument that the combined schedular rating fails to contemplate the combined level of the service connected disabilities.  Referral for consideration of a combined extraschedular rating is not warranted.

Entitlement to a total rating based on individual unemployability (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To raise such a claim as part of an initial rating, there must be evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, the evidence of record indicates that the Veteran is currently not working due to retirement.  June 2012 VA Form 21-0820 ("he retired December 2011.")  The Veteran has not asserted, and the record does not otherwise contain, evidence of unemployability due to his service-connected hepatitis C.  The Board notes that while the October 2008 VA examiner opined that the Veteran's hepatitis c symptoms significantly impacted his work performance and daily living, the evidence of record also reflects that the Veteran was continuously employed for nearly three years following the 2008 examination.  Moreover, the July 2014 VA examiner opined that the Veteran's disability did not have any impact on his occupational or social activities.  In light of this lack of evidentiary material for consideration of TDIU, any further deliberation on this issue is not warranted.


ORDER

Entitlement to service connection for tinnitus, is granted.

Entitlement to an increased initial rating for hepatitis C, is denied.  





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


